DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/16/2019 and 05/13/2022 have been considered.
Claim Objection
Claim 11 is objected to since claim 11 recites a third recessed part yet no second recessed part is previously cited.  Examiner interprets claim 11 to mean a second recessed part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (hereinafter Liang), U.S. Patent Application Publication 2013/0099884, in view of Iguchi et al., (hereinafter Iguchi), U.S. Patent Application Publication 2007/0188281.
Regarding Claim 1, Liang teaches, a coil component (Fig. 1) comprising: 
a core part (11) including: 
a winding shaft (113); and 
a flange part (112) provided in a planar shape at an axial-direction end of the winding shaft, wherein the flange part has an exterior face (bottom surface of lower part 112) on an opposite side of the winding shaft, a groove part (114) provided on the exterior face, a first side face (front surface of lower part 112) intersecting with a long axis of the groove part, and a first recessed part (115, 117) provided on the first side face, 
wherein the first recessed part is communicated with the groove part in a direction of the long axis, and an area of a cross section, taken in a direction parallel with the first side face, of the recessed part is greater than an area of a cross section, taken in a direction parallel with the first side face, of the groove part (the recessed area of the arched notches 115 and the recessed area of fillets 117 are greater than the area of the groove part 114 alone); 
a coil part (12) including: 
a winding part (winding part of winding 12) constituted by winding a conductor…; and 
a lead part (121), which is a portion of the conductor that has been led out from the winding part, along the first side face of the flange part, into the groove part of the flange part via the first recessed part; and 
a terminal part (13) provided in the groove part of the flange part away from the first side face, which includes an end portion (an end portion of 121) of the lead part where the insulating film has been stripped and a soldered portion (soldered portion of electrodes 13) covering the end portion.  (Liang: Figs. 1-5, para. [0023], [0024], [0026], [0029]).
Liang does not explicitly teach, having an insulating film.
However, Iguchi teaches (Fig. 12), having an insulating film (“coil lead 21 made of a polyurethane coated copper wire” [0042]).  (Iguchi: Figs. 1 and 2, para. [0025], [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding of Liang to include the insulating film of Iguchi, the motivation being to provide insulation between the winding and the magnetic powder resin 25.  (Iguchi: Figs. 1 and 2, para. [0026], [0042]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Liang in view of Iguchi further teaches, wherein the first recessed part (Liang: 117) is such that its maximum width dimension in a direction orthogonal to an axial direction of the winding shaft in a cross section parallel with the first side face is greater than a maximum width dimension of the groove part (Liang: 114) in the direction orthogonal to the axial direction in a cross section parallel with the first side face.  (Liang: Figs. 1-3, para. [0024], [0026],).
Regarding Claim 3, the combination of Liang in view of Iguchi further teaches, wherein: 
the flange part (Liang: 112) has a second side face (Liang: a left side face of 112) and a third side face (Liang: a right side face of 112), both adjoining the first side face; and 
the first recessed part (Liang: 117) is provided in a manner contacting the second side face and the third side face.  (Liang: Figs. 1-3, para. [0024], [0026]).
Regarding Claim 4, the combination of Liang in view of Iguchi further teaches, wherein a maximum depth dimension of the first recessed part (Liang: 117) in the axial direction is greater than a depth dimension of the groove part (Liang: 114) in the axial direction.  (Liang: Figs. 1-3, para. [0024], [0026]).
Regarding Claim 5, the combination of Liang in view of Iguchi further teaches, wherein the first recessed part is shaped in a manner having a beveled face (Liang: the beveled face of 117, see Fig. 5(E)) when viewed from the first side face.  (Liang: Fig. 5E, para. [0026]).
Regarding Claim 6, the combination of Liang in view of Iguchi further teaches, wherein the groove part (Liang: 114) is such that, at an opening of the groove part on the exterior face (Liang: bottom surface of lower part 112), its width dimension in a direction parallel with the first side face (Liang: front surface of lower part 112) is roughly constant, from one end to another end, over a length direction orthogonal to the first side face.  (Liang: Figs. 1-3, para. [0024], [0026]).
Regarding Claim 7, the combination of Liang in view of Iguchi further teaches, wherein the first recessed part (Liang: 117) is formed in such a way that: 
a cross-section shape (Liang: a cross-section of 117) of its cross section, running parallel with the first side face, where said cross section is farthest away from the first side face and defines a boundary with the groove part (Liang: 114), is equal to a cross-section shape (Liang: a cross-section of 114) of a cross section, running parallel with the first side face, of the groove part, 
where said cross section defines a boundary with the first recessed part; and an area of the cross-section shape of any other cross sections of the recessed part parallel with the first side face becomes larger (Liang: see the beveled face of 117, Fig. 5(E)) as a distance between the first side face and each cross section becomes shorter in a manner forming a beveled plane by connecting these cross sections.  (Liang: Figs. 1-3 and 5E, para. [0024], [0026]).
Regarding Claim 8, the combination of Liang in view of Iguchi further teaches, wherein: 
the groove part (Liang: 114) comprises a bottom face (Liang: 114a) and two beveled faces (Liang: not labeled two beveled faces of 114) adjoining the bottom face in a direction parallel with the first side face; and 
the first recessed part (Liang: 117) is shaped in a manner that the beveled plane formed by connecting each of the other cross sections parallel with the first side face is a continuously beveled plane (Liang: see the beveled face of 117, Fig. 5(E)) continuing to the bottom face, and to the two beveled faces, of the groove part.  (Liang: Figs. 1-3 and 5E, para. [0024], [0026]).
Regarding Claim 9, the combination of Liang in view of Iguchi further teaches, wherein: 
the groove part (Liang: 114) comprises a bottom face (Liang: 114a) and two beveled faces (Liang: not labeled) adjoining the bottom face in a direction parallel with the first side face; and 
the first recessed part (Liang: 117) is formed as a downwardly depressed step (Liang: the downward step of fillet 117) continuously from the bottom face of the groove part.  (Liang: Figs. 1-3, para. [0024], [0026]).
Regarding Claim 11, the combination of Liang in view of Iguchi further teaches, wherein: 
the flange part (Liang: 112) has a fourth side face (Liang: back surface of lower part 112) on an opposite side of the first side face, and a [second] recessed part (Liang: 115, 117) provided on the fourth side face, wherein the third recessed part is communicated with the groove part in a direction of the long axis and an area of a cross section, taken in a direction parallel with the fourth side face, of the [second] recessed part, is greater than an area of a cross section, taken in a direction parallel with the fourth side face, of the groove part contacting the terminal part.  (Liang: Figs. 1-3, para. [0024], [0026]).
Regarding Claim 12, the combination of Liang in view of Iguchi further teaches, wherein: 
the exterior face (Iguchi: 16) of the flange part has long sides and short sides; and 
the first side face (Iguchi: 19) of the flange part is roughly parallel with the long sides, the motivation being to provide “a low back type loop type coil part in which a fillet to facilitate confirmation of quality of soldering can be formed” [0006].  (Iguchi: Figs. 1 and 2, para. [0006]).
Regarding Claim 13, the combination of Liang in view of Iguchi further teaches, an electronic device, comprising: 
the coil component according to claim 1 (Liang: Fig. 1); and 
a circuit board on which the coil component has been mounted (a circuit board is reasonably taught by Liang’s teaching “a passive electrical component used to remove noises, suppress transient current, reduce EMI (electromagnetic interference) and convert power. Inductors are widely used in a variety of electronic products. An inductor is usually constructed as a winding of conducting material, typically copper wire, wrapped around a core for raising or lowering the voltage. For use in a mobile electronic product, such as smart cell phone, tablet PC or notebook computer that has light, thin, short and small characteristics, electronic components must be made having a low profile characteristic” [0004]).  (Liang: Figs. 1-3, para. [0004], [0024], [0026]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Iguchi, as applied to claim 1, in view of Yamaguchi et al., (hereinafter Yamaguchi), U.S. Patent Application Publication 2013/0186995.
Regarding Claim 10, the combination of Liang in view of Iguchi teaches is silent on including “a second recessed part in an area adjoining the first side face and where the lead part is led out”. (Liang: Figs. 1-5, para. [0023], [0024]).
The combination of Liang in view of Iguchi does not explicitly teach, wherein the flange part has an interior face on the winding shaft side, and the first side face has a second recessed part in an area adjoining the first side face and where the lead part is led out.
However, Yamaguchi teaches (Fig. 4), wherein the flange part (314) has an interior face (tapered surface 318) on the winding shaft side, and the first side face (314A) has a second recessed part (notched parts 320A, 320C) in an area adjoining the first side face (314A) and where the lead part (40A, 40B) is led out (the tapered surface 318 and notched parts 320A, 320C function as a second recessed part and thus reasonably teaches “a second recessed part in an area adjoining the first side face and where the lead part is led out”).  (Yamaguchi: Figs. 4(A)-4(D), para. [0085], [0094], [0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first side face of the combination of Liang in view of Iguchi to include the tapered surface 318 and notched parts 320A, 320C functioning as a second recessed part of Yamaguchi, the motivation being “to help determine the draw-out positions of the draw-out parts 40A, 40B of the winding wire 40” [0095].  (Yamaguchi: Figs. 4(A)-4(D), para. [0095]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/16/2022

/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837